            Case 2:20-mc-00057-KJM-DB Document 8 Filed 09/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                      2:20-MC-00057-KJM-DB
13                 Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
14          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
15   APPROXIMATELY $39,500.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
16
                   Defendant.
17

18          It is hereby stipulated by and between the United States of America and potential claimant
19 Courtney Esterine (“claimant”), by and through their respective counsel, as follows:

20          1.     On or about December 24, 2019, claimant filed a claim in the administrative forfeiture
21 proceeding with the Drug Enforcement Administration (“DEA”) with respect to the Approximately

22 $39,500.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2019.

23          2.     The DEA has sent the written notice of intent to forfeit required by 18 U.S.C. §
24 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

25 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

26 claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                              Stipulation and Order to Extend Time
            Case 2:20-mc-00057-KJM-DB Document 8 Filed 09/23/20 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was March 23, 2020.

 4          4.       By Stipulation and Order filed March 20, 2020, the parties stipulated to extend to June 22,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.       By Stipulation and Order filed June 24, 2020, the parties stipulated to extend to August

 9 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.       By Stipulation and Order filed August 18, 2020, the parties stipulated to extend to

13 September 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          7.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

17 October 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          8.       Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

22 alleging that the defendant currency is subject to forfeiture shall be extended to October 21, 2020.

23

24 Dated:        9/18/20                                  McGREGOR W. SCOTT
                                                          United States Attorney
25
                                                   By:    /s/ Kevin C. Khasigian
26                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
              Case 2:20-mc-00057-KJM-DB Document 8 Filed 09/23/20 Page 3 of 3



 1 Dated:      9/17/20                          /s/ Peter S. Herrick
                                                PETER S. HERRICK
 2                                              Attorney for potential claimant
                                                Courtney Esterine
 3                                              (Signature authorized by phone)
 4

 5
            IT IS SO ORDERED.
 6
     Dated:    September 22, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                                                                    Stipulation and Order to Extend Time
